Opinion filed November 1, 2007 











 








 




Opinion filed November 1,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00262-CR 
                                                    __________
 
                                       EDWARD WHITE, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
                                                         Midland
County, Texas
                                                 Trial
Court Cause No. CR32383
 

 
                                                                   O
P I N I O N
Edward
White has filed in this court a motion to withdraw his notice of appeal.  The
motion is signed by both appellant and his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER CURIAM
November 1, 2007
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.